Case 1:20-cv-00466-PLM-SJB ECF No. 22, PageID.497 Filed 09/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 BRADFORD VAN VLEET,

       Plaintiff,
                                                        Case No. 1:20-cv-466
 v.
                                                        HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that the decision of the Commissioner of Social Security is

AFFIRMED.




Dated: September 1, 2021                                   /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
